ITEMID: 001-79905
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF ASFUROGLU AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1
TEXT: 4. The applicants were born in 1937, 1954, 1944, 1944, 1920, 1964, 1959, 1928, 1958 and 1958, respectively, and live in Hatay.
5. On various dates, the applicants bought plots of land, near the coast, in Hatay. Some of the applicants constructed houses, others built restaurants and hotels on this land.
6. In 1995 the Samandağ Municipality, acting on behalf of the Treasury, requested the Samandağ Court of First Instance to determine whether the applicants' land was located within the coastline area. A group of experts, composed of a geomorphologist, a cartography engineer and an agricultural engineer, appointed by the court, inspected the applicants' land and concluded that it was located within the coastline area.
7. Following the conclusion of the experts' report, the Treasury filed actions before the Samandağ Court of First Instance requesting the annulment of the applicants' title-deeds to the plots because of their coastal area location.
8. On various dates, the Samandağ Court of First Instance, after having obtained additional expert reports, upheld the request of the Treasury and decided to annul the title-deeds of the applicants. In its decisions, the court held that, pursuant to domestic law, the coast could not be subject to private ownership and that, therefore, the applicants could not rely on the argument that they had acted bona fides or on the fact that they had constructed buildings on the land.
9. The applicants' appeals against the judgments of the first-instance court were dismissed by the Court of Cassation. The applicants' requests for rectification of these decisions were also rejected by the Court of Cassation.
The details are indicated in the table below:
10. The relevant domestic law is set out in the Court's judgments in the cases of N.A. and Others v Turkey (no. 37451/97, § 30, 11 October 2005) and Doğrusöz and Aslan v. Turkey (no. 1262/02, § 16, 30 May 2006).
